DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,940,364. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the Instant Application claims, as detailed in the Double Patenting Claims Comparison Chart below. Examiner note: differences between the application claims and the patented claims are indicated in bold type to aid in visualizing. 



Double Patenting Claims Comparison Chart
Instant Application
US Pat. 10,940,364
1.
An exercise system, comprising: an exercise apparatus comprising: a communication module for sending and receiving communications over a network; a housing; an extension arm assembly operatively coupled to the housing, wherein the extension arm assembly is adjustable; at least one sensor configured to generate a signal based at least in part on a position of the extension arm assembly; and a fitness tracking computing system, the fitness tracking computing system configured to communicate with the exercise apparatus over the network, the fitness tracking computing system configured to: transmit to the exercise apparatus an instruction, wherein the instruction identifies a position for the extension arm assembly; and receive exercise event data from the exercise apparatus.
1.
An exercise system, comprising: an exercise apparatus comprising: a communication module for sending and receiving communications over a network; a housing; an extension arm assembly operatively coupled to the housing, wherein the extension arm assembly is adjustable to a plurality of different positions, wherein each of the plurality of different positions corresponds to a different type of exercise performable on the exercise apparatus; at least one sensor configured to generate a signal based at least in part on a position of the extension arm assembly useable to determine whether the extension arm assembly is in a proper position; a fitness tracking computing system, the fitness tracking computing system configured to communicate with the exercise apparatus over the network, the fitness tracking computing system configured to: transmit to the exercise apparatus an exercise instruction, wherein the exercise instruction identifies at least one of the plurality of different positions for the extension arm assembly; and receive exercise event data from the exercise apparatus.
2.
The exercise system of claim 1, wherein the communication module comprises a network interface.
2.
The exercise system of claim 1, wherein the communication module comprises a network interface.
3.
The exercise system of claim 1, wherein the exercise apparatus comprises a user identification system configured to provide user identification indicia to the fitness tracking computing system.
3.
The exercise system of claim 1, wherein the exercise apparatus comprises a user identification system configured to provide user identification indicia to the fitness tracking computing system.
4.
The exercise system of claim 1, wherein the fitness tracking computing system comprises a scheduling module configured to track availability of the exercise apparatus relative to a plurality of user schedules.
4.
The exercise system of claim 1, wherein the fitness tracking computing system comprises a scheduling module configured to track availability of the exercise apparatus relative to a plurality of user schedules.


5.
The exercise system of claim 1, wherein the exercise apparatus is in communication with the fitness tracking computing system over a local area network (LAN).
5.
The exercise system of claim 1, wherein the exercise apparatus is in communication with the fitness tracking computing system over a local area network (LAN).
	
6.
The exercise system of claim 1, wherein the exercise apparatus is in communication with the fitness tracking computing system over the Internet.
6.
The exercise system of claim 1, wherein the exercise apparatus is in communication with the fitness tracking computing system over the Internet.

7.
The exercise system of claim 1, wherein the fitness tracking computing system is configured to transmit an exercise report to a third party recipient.
7.
The exercise system of claim 1, wherein the fitness tracking computing system is configured to transmit an exercise report to a third party recipient.
8.
The exercise system of claim 7, wherein the third party recipient is an insurance entity.
8.
The exercise system of claim 7, wherein the third party recipient is an insurance entity.
9.
The exercise system of claim 1, wherein the exercise event data comprises any of distance traveled, timing information, resistance information, repetition information, set information, or combinations thereof.
9.
The exercise system of claim 1, wherein the exercise event data comprises any of distance traveled, timing information, resistance information, repetition information, set information, or combinations thereof.
10.
The exercise system of claim 1, wherein the extension arm assembly comprises a first moveable member and a second moveable member.
10.
The exercise system of claim 1, wherein the extension arm assembly comprises a first moveable member and a second moveable member.
11.
The exercise system of claim 10, wherein the at least one exercise sensor comprises a first exercise sensor associated with the first movable member and the second exercise sensor associated with a second movable member.
11.
The exercise system of claim 10, wherein the at least one exercise sensor comprises a first exercise sensor associated with the first movable member and the second exercise sensor associated with a second movable member.
12.
The exercise system of claim 1, wherein the exercise apparatus exercise comprises any of a weight stack, a rotating wheel, an endless belt, and a pulley.
12.
The exercise system of claim 1, wherein the exercise apparatus exercise comprises any of a weight stack, a rotating wheel, an endless belt, and a pulley.
13.
The exercise system of claim 12, wherein the exercise event data is generated based on movement of any of the weight stack, the rotating wheel, the endless belt, the pulley or combinations thereof.
13.
The exercise system of claim 12, wherein the exercise event data is generated based on movement of any of the weight stack, the rotating wheel, the endless belt, the pulley or combinations thereof.
	
14.
An exercise system, comprising: an exercise apparatus comprising: a communication module for sending and receiving communications over a network; a housing; an extension arm assembly operatively coupled to the housing, wherein the extension arm assembly is adjustable; a movable member, wherein the movable member is movable during an exercise event; at least one sensor configured to generate a signal based at least in part on a position of the extension arm assembly; and a fitness tracking computing system, the fitness tracking computing system configured to communicate with the exercise apparatus over the network, the fitness tracking computing system configured to: transmit to the exercise apparatus an exercise instruction, wherein the exercise instruction identifies a position for the extension arm assembly; and receive exercise event data from the exercise apparatus based on movement of the moveable member.
14.
An exercise system, comprising: an exercise apparatus comprising: a communication module for sending and receiving communications over a network; a housing; an extension arm assembly operatively coupled to the housing, wherein the extension arm assembly is adjustable to a plurality of different positions; a movable member, wherein the movable member is movable during an exercise event; at least one sensor configured to generate a signal based at least in part on a position of the extension arm assembly, wherein the signal is useable to determine whether the extension arm assembly is an instructed position; a fitness tracking computing system, the fitness tracking computing system configured to communicate with the exercise apparatus over the network, the fitness tracking computing system configured to: transmit to the exercise apparatus an exercise instruction, wherein the exercise instruction identifies the instructed position, wherein the instructed position is one of the plurality of different positions for the extension arm assembly; and receive exercise event data from the exercise apparatus based on movement of the moveable member.
15.
The exercise system of claim 14, wherein the exercise apparatus comprises a user identification system configured to provide user identification indicia to the fitness tracking computing system.
15.
The exercise system of claim 14, wherein the exercise apparatus comprises a user identification system configured to provide user identification indicia to the fitness tracking computing system.
16.
The exercise system of claim 15, wherein the user identification system comprises a Radio Frequency Identifier (RFID) module.
16.
The exercise system of claim 15, wherein the user identification system comprises a Radio Frequency Identifier (RFID) module.
17.
The exercise system of claim 14, wherein the fitness tracking computing system comprises a scheduling module configured to track availability of the exercise apparatus.
17.
The exercise system of claim 14, wherein the fitness tracking computing system comprises a scheduling module configured to track availability of the exercise apparatus.
18.
The exercise system of claim 14, wherein the exercise apparatus is in communication with the fitness tracking computing system over a local area network (LAN).
18.
The exercise system of claim 14, wherein the exercise apparatus is in communication with the fitness tracking computing system over a local area network (LAN).
19.
The exercise system of claim 14, wherein the exercise apparatus is in communication with the fitness tracking computing system over the Internet.
19.
The exercise system of claim 14, wherein the exercise apparatus is in communication with the fitness tracking computing system over the Internet.
20.
An exercise system, comprising: an exercise apparatus comprising: a communication module for sending and receiving communications over a network; a housing; an extension arm assembly operatively coupled to the housing, wherein the extension arm assembly is adjustable; at least one sensor configured to generate a signal based at least in part on a position of the extension arm assembly; any of a weight stack, a rotating wheel, an endless belt, and a pulley; and a fitness tracking computing system, the fitness tracking computing system configured to communicate with the exercise apparatus over the network, the fitness tracking computing system configured to: transmit to the exercise apparatus an instruction, wherein the instruction identifies a position for the extension arm assembly; and receive exercise event data from the exercise apparatus, wherein the exercise event data comprises any of distance traveled, timing information, resistance information, repetition information, set information, or combinations thereof.
20.





Allowable Subject Matter
Claim 20 is allowed.
Claims 1-19 would be allowable upon filing a Terminal Disclaimer to overcome the nonstatutory Double Patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 14 and 20 each recite an exercise machine with an adjustable extension arm assembly, with at least one sensor configured to generate a signal based on the extension arm position, and a fitness computing tracking system configured to transmit an exercise instruction including a position for the extension arm assembly and receiving exercise event data based on the movement of the movable member. The prior art of record neither shows nor teaches the combination of the above-described features, and for at least this reason claims 1, 14 and 20 and all claims depending therefrom are considered allowable over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784